10
11
12
13
14
15
16
17

18

'19

 

MAR 2 8 2019

IN THE UNITED STATES DISTRICT COURT FOR THE T
CLERKAlS.WSTWqTCON? _
di AFRND\

STRICT OF A \
EASTERN DISTRICT OF CALIFO
. BEPuTchEnhfj

UNITED STATES OF AMERICA, CASE NO. l:19-mj-00068 SKO

_ (S.D._Ala. Case No. lZ-cr-0294)
Plaintiff,
MOTION TO UNSEAL PETITION FOR

SUPERVISED RELEASE'VIOLATION

BOBBY MORALES,

)
)
)
)
)
)
)
)
)
Defendant. §

 

 

 

The petition in this case apparently having been sealed on or

about March 13, 2019, and it appearing that such petition no longer

'needs to remain sealed based on the government's motionr

IT IS HEREBY ORDERED that the petition be unsealed and made

public record.

DATED: MarCh 28, 2019 BY 1%3_»${<)(?6£~1;;__-

. . HON. SHEILA K. OBERTO
` United States Magistrate Judge

 

 

